
	
		I
		111th CONGRESS
		2d Session
		H. R. 4569
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the United States Housing Act of 1937 relating
		  to the amount of rental assistance available under the veterans affairs
		  supported housing program.
	
	
		1.Short titleThis Act may be cited as the Expanded
			 Housing for America’s Veterans Act.
		2.Amendment to
			 HUD–VASH programSection
			 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is
			 amended by adding at the end the following:
			
				(D)Amount of
				assistanceWith respect to
				any amounts appropriated for assistance under this paragraph after the date of
				enactment of this subparagraph, for purposes of rental assistance under the
				program under this paragraph, clause (i) of paragraph (2)(A) shall be applied
				by substituting 25 percent for 30
				percent.
				.
		
